UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RONNIE SMITH,

                                Plaintiff,

                    -against-                                   21-CV-1200 (LLS)

VA HARBOR HEALTHCARE SYSTEM;                                    CIVIL JUDGMENT
KENNETH CATER; ENA THOMPSON-
JUDD,

                                Defendants.

         Pursuant to the order issued July 2, 2021, dismissing the amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the amended complaint is

dismissed under 28 U.S.C. § 1915(e)(2)(B).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     July 2, 2021
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
